                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                   HAMMOND DIVISION

 UNITED STATES OF AMERICA,                         )
                                                   )
                 Plaintiff,                        )
                                                   )
       v.                                          )     NO. 2:18CR20- PPS
                                                   )
 DEREK TYRONE EDWARDS,                             )
                                                   )
                 Defendant.                        )
                                                   )

                                              ORDER

       This matter is before me on the findings and recommendation of Magistrate Judge

Andrew P. Rodovich relating to defendant Derek Tyrone Edwards’ request to enter a plea of

guilty to Count 2 of the Superseding Indictment, pursuant to Rule 11 of the Federal Rules of

Criminal Procedure. [DE 33.] Following a hearing on the record on July 11, 2018 [DE 32],

Judge Rodovich found that defendant understands the charge, his rights, and the maximum

penalties; that defendant is competent to plead guilty; that there is a factual basis for defendant’s

plea; and that the defendant knowingly and voluntarily entered into the agreement to enter a plea

of guilty. Judge Rodovich recommends that the Court accept defendant’s plea of guilty and

proceed to impose sentence. Neither party has filed a timely objection to Judge Rodovich’s

findings and recommendation.

       ACCORDINGLY:

       Having reviewed the Magistrate Judge’s findings and recommendation upon a plea of

guilty, to which no objection has been filed, the Court hereby ADOPTS the findings and

recommendation [DE 32] in their entirety.
       Defendant Derek Tyrone Edwards is adjudged GUILTY of Count 2 of the Superseding

Indictment.

       SO ORDERED.

       ENTERED: December 5, 2018.

                                           /s/ Philip P. Simon
                                        PHILIP P. SIMON, JUDGE
                                        UNITED STATES DISTRICT COURT




                                           2
